NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR ANTHONY ORTEGA,                          No.    17-16386

                Petitioner-Appellant,           D.C. No. 2:13-cv-01913-JKS

 v.
                                                MEMORANDUM*
M. ELIOT SPEARMAN, Warden, High
Desert State Prison,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   James K. Singleton, District Judge, Presiding

                      Argued and Submitted February 4, 2019
                            San Francisco, California

Before: PAEZ, BERZON, and R. NELSON, Circuit Judges.

      California state prisoner Victor Anthony Ortega (Ortega) appeals the district

court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his

conviction by jury trial for first-degree murder. Ortega argues he received

ineffective assistance of trial counsel because counsel did not investigate and

present expert forensic testimony. He argues such expert testimony would have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
undermined the prosecution’s theory that he committed murder with express

malice, premeditation, and deliberation. We affirm the district court’s denial of

Ortega’s petition.1

      We review de novo the district court’s denial of the petition. Robinson v.

Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). We review the state court’s

adjudication of Ortega’s claims under the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA) and can only grant federal habeas relief if Ortega

shows that the California Supreme Court’s decision was contrary to, or involved an

unreasonable application of, clearly established federal law, or an unreasonable

determination of the facts. 28 U.S.C. § 2254(d). The California Supreme Court’s

decision denying Ortega’s habeas petition is presumed to have been adjudicated on

the merits; we must determine what arguments could have supported its decision.

Harrington v. Richter, 562 U.S. 86, 99, 102 (2011).

      To succeed on an ineffective assistance of counsel claim, a habeas petitioner

“must ‘show that counsel’s performance was deficient’ and that ‘the deficient

performance prejudiced the defense.’” Boyer v. Chappell, 793 F.3d 1092, 1101–02

(9th Cir. 2015) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). To

show prejudice, Ortega “must show ‘there is a reasonable probability that, but for


1
 We decline to issue a certificate of appealability for Ortega’s two uncertified
claims because he has not made a “substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2).

                                          2
counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 1102 (quoting Strickland, 466 U.S. at 694).

      Even assuming Ortega’s trial counsel performed deficiently, it did not

prejudice the defense under Strickland. See Richter, 562 U.S. at 104–05. The

proffered expert declarations do not contradict the prosecution’s forensic expert

testimony at trial. Instead, the declarations confirm the statements Ortega’s trial

counsel elicited from the prosecution’s forensic expert during a thorough cross-

examination. Additionally, the prosecution’s case also relied on evidence of

Ortega’s planning activity and motive, independent of the forensic evidence, to

support its theory that the shooting was willful, premeditated, and deliberate.

      Ortega thus failed to show a reasonable probability that the result of the

proceeding would have been different had his trial counsel presented expert

forensic testimony. See Strickland, 466 U.S. at 694. Because Ortega failed to

show that the California Supreme Court had no reasonable basis for denying his

petition under Strickland, he is not entitled to habeas relief under § 2254(d). See

Richter, 562 U.S. at 105.

AFFIRMED.




                                          3